NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4813
                                       ___________

                                   STEVEN LEBOON,
                                           Appellant

                                             v.

                            ALAN MCILVAIN COMPANY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-12-cv-02574)
                          District Judge: Mary A. McLaughlin
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 1, 2015
         Before: FISHER, KRAUSE and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: October 5, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Steven LeBoon appeals the District Court’s order dismissing his case for failure to

prosecute. He also appeals numerous interlocutory orders entered before his case was

dismissed. We will affirm the judgment of the District Court.

       We write solely for the parties and therefore only recite those facts that are

necessary to our disposition. LeBoon represented himself at trial against his former

employer on claims of employment discrimination and retaliation. However, on the

second day of trial, LeBoon did not appear for court. He called the District Court and

explained that he was having car trouble and thus could not get to court that day, and he

was unsure whether he could make it to court the following day. The District Court

declared a mistrial and ordered LeBoon to show cause why his case should not be

dismissed for failure to prosecute. Specifically, the District Court ordered LeBoon to

provide proof of his car troubles, including a report from the mechanic he retained to

repair his car.

       LeBoon filed a letter averring that he had been unable to start his car on the

morning of trial, and he attached undated photographs showing a mechanic working on

his car. He also averred that, on the morning of the second day of trial, he could not find

a different way to travel to court—he was unable to afford to rent a car and lived far away

from public transportation. After reviewing LeBoon’s submission, the District Court

found that LeBoon’s claims of car trouble were unsubstantiated, noting that he failed to




                                              2
submit any documentation from his mechanic corroborating his account. The Court also

found that LeBoon could have taken public transportation to court.

       Ultimately, the District Court concluded that LeBoon’s case should be dismissed

under the factors set forth in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d

Cir. 1984). The District Court determined that LeBoon was personally responsible for

causing the mistrial, had acted willfully and in bad faith, and was unlikely to succeed on

the merits. In addition, the court found that the defendant would be prejudiced if forced

to continue to litigate this case. LeBoon moved for reconsideration, which the District

Court denied.

       On appeal, LeBoon challenges numerous interlocutory orders entered before his

case was dismissed. An order dismissing a case for failure to prosecute is an appealable

final order under 28 U.S.C. § 1291. Usually, interlocutory orders merge with the district

court’s final judgment and are also appealable. See Camesi v. Univ. of Pittsburgh Med.

Ctr., 729 F.3d 239, 244-45 (3d Cir. 2013). This rule does not apply, however, when

judgment is entered for failure to prosecute under Rule 41(b). See Marshall v. Sielaff,

492 F.2d 917, 919 (3d Cir. 1974). The purpose of this exception is to avoid the

piecemeal litigation that would result if litigants who failed to prosecute could appeal

immediately the district court’s interlocutory decisions. See id. Thus, we may review

only the District Court’s exercise of discretion in dismissing LeBoon’s case for failure to

prosecute.

                                             3
       In determining whether the Court abused its discretion in dismissing the case for

failure to prosecute, we are guided by the factors articulated in Poulis. These include “(1)

the extent of the party’s personal responsibility; (2) the prejudice to the adversary caused

by the failure to meet scheduling orders and respond to discovery; (3) a history of

dilatoriness; (4) whether the conduct of the party or the attorney was willful or in bad

faith; (5) the effectiveness of sanctions other than dismissal, which entails an analysis of

alternative sanctions; and (6) the meritoriousness of the claim or defense.” Id. at 868

(emphases removed).

       We perceive no abuse of discretion. We agree with the District Court that the first

factor, the extent of LeBoon's responsibility, weighs against him. See Briscoe v. Klaus,

538 F.3d 252, 258-59 (3d Cir. 2008) (pro se litigant is “solely responsible for the progress

of his case.”). LeBoon claimed that he was unable to get to court, and that he was not

personally responsible for his car troubles. However, the District Court concluded, with

record support, that LeBoon willfully caused the mistrial. LeBoon failed to support his

claims of car trouble with a dated letter from his mechanic, which caused the court “to

doubt the veracity” of his claimed excuse. And the record supports the District Court’s

conclusion that he could have taken public transportation to court, notwithstanding any

car trouble.

       The second factor, which focuses on prejudice to the Defendants, also weighs

against LeBoon as the Defendants were required to expend to expend time and expense to

                                              4
prepare for trial, only to have the case mistried after the first day of testimony.

Moreover, the third factor—LeBoon’s history of dilatoriness—weighs in favor of

dismissal. The District Court’s dismissal order emphasized his dilatory tactics. For

example, the District Court conducted a pre-trial conference to explain to LeBoon which

witnesses he would be permitted to call, and why a particular witness could or could not

testify. Nevertheless, on the eve of trail, he sent the court a proposed witness-list that

included many witnesses that the District Court had already stricken, and he attempted to

relitigate this issue with the District Court at trial. LeBoon also arrived for trial

unprepared, and he ended the first day of trial early because he was not ready to question

his witnesses. Moreover, this record also supports the District Court’s conclusion that

LeBoon was causing delay willfully and in bad faith—the fourth consideration under

Poulis. The last factor considers whether LeBoon was likely to succeed on his claims.

The record supports the District Court’s conclusion that he was not.

       On appeal, LeBoon asserts that the District Court “compounded its abuse of

discretion” by denying his motion to reconsider the dismissal, but he provides no legal

authority or argument supporting this assertion. Nonetheless, we have reviewed the

District Court’s order denying reconsideration, and we perceive no abuse of discretion.

The District Court properly dismissed LeBoon’s case in light of the Poulis factors.

Nothing in LeBoon’s motion for reconsideration casts doubt on that judgment.

       Accordingly, we will affirm the judgment of the District Court.

                                               5